         Case 2:20-cv-04309-MSG Document 16 Filed 12/10/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                              :
    DELAWARE VALLEY                           :            CIVIL ACTION
    MANAGEMENT, LLC T/A                       :
    PRINCETON MEDICAL                         :
    MANAGEMENT INNOVATIONS, ET                :
    AL.,
                                              :
               Plaintiffs,                    :
                                              :
                      v.                      :            No. 2:20-cv-4309
                                              :
    CONTINENTAL CASUALTY                      :
    COMPANY,                                  :
                                              :
               Defendant.                     :
                                              :


                                          ORDER


       AND NOW, this 10th day of December, 2020, upon consideration of defendant’s motion

to dismiss (ECF #14), IT IS HEREBY ORDERED that the motion is DENIED as moot. 1



                                           BY THE COURT:



                                           /s/ Mitchell S. Goldberg
                                           MITCHELL S. GOLDBERG, J.




1
 Plaintiff filed an amended complaint. See ECF #15. Accordingly, I will deny the present
motion as moot.
